Title: Jean Luzac to John Adams: A Translation, 6 September 1781
From: Luzac, Jean
To: Adams, John



Sir
Leyden 6 September 1781

It was with the greatest satisfaction and gratitude that I received, some time ago from your Excellency, the collection of constitutions and other fundamental acts of the federative Republic formed in the New World. I expressed my gratitude for this to Mr. Thaxter, but it is my duty to express my great and sincere thanks to your Excellency. If this collection is by itself a testament worthy of being preserved by every friend of true liberty and happiness for humanity, then the copy that I possess is even more precious because of the one who was so kind as to honor me with it. Indeed, I am infinitely flattered to receive it from one who is distinguished among Ameri­can legislators and to see the frontispiece adorned with a name that will pass into posterity along with the most memorable revolution that the annals of the world will record for us.
By the value I have attached to this copy, you will see, sir, why I have a request to ask you. I know a man of letters who is currently working on a Dutch translation of all the proceedings that the federal constitution and the state constitutions are based on. The collection was already at the press, when he asked me if I had any pieces that would be useful to him. I saw that he followed a French collection, printed in Paris in 1778. I warned him that there were many subsequent acts, notably the new act of Union of 1778, that were not part of this collection. Finally, I showed him what I had due to your kindness. He regretted the work he had already done and asked me insistently to give him my copy. Before consenting to it, I took it upon myself to write to your Excellency to ask if you could send him a copy, or at least lend him one for a time. It could not be of greater use than to show to our compatriots the excellent principles that are followed in America to ensure political, civil, and religious liberty. There is also work being done here now on another Dutch edition of American works, which, I hope, will please you.
I was extremely distressed to hear that you are not in good health. I hope to hear more agreeable news of this soon. Please accept the assurance of my respectful sentiments, with which I have the honor to be, sir, your very humble and very obedient servant

J. Luzac


Best regards to Mr. Thaxter.

